Citation Nr: 1340547	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  11-08 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include depressive disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Ralph Bratch, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from May 2008 and January 2010 rating decisions of the RO.

The Veteran initially requested a videoconference hearing, but this request was withdrawn by his attorney in August 2012.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In correspondence received by the Board in August 2012, the Veteran, through his attorney, withdrew his appeal for a compensable rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for a compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, through his attorney, faxed a statement to the Board in March 2012 that expressed his desire to withdraw his appeal seeking a compensable rating for bilateral hearing loss.  The statement was received after the appeal was transferred to the Board but prior to the Board issuing a decision on the appeal and it contained all of the necessary information to withdraw an appeal.  See 38 C.F.R. § 20.204(b) (2013). 

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).  Accordingly, further action by the Board on this issue is not appropriate and the appeal should be dismissed.  Id. 


ORDER

The claim of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder and the record shows he has diagnoses of PTSD, a cognitive disorder NOS, anxiety, and depression NOS.  He identified treatment by Dr. K, but these records are not associated with the record.  He also identified stressors that do not appear to have been fully developed.  Consequently, further development is needed.

He was also afforded a VA examination in which the psychologist indicated the Veteran did not have PTSD, but the examiner did not offer a nexus opinion regarding any other diagnosed psychiatric disorder.  In light of the Veteran's service on a combat vessel in the Navy and documented combat operations and examination and opinion are needed.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all non-VA medical care providers that have treated him for his psychiatric disorders.  The inquiry should specifically include Dr. K, since it is unclear if this is a VA or non-VA-provider.  If any non-VA records cannot be obtained, then the Veteran must be notified.

Also ask the Veteran to provide a more precise time period in which he saw a serviceman intentionally shoot his finger and the name of the individual.

2.  Make arrangements to obtain the Veteran's VA treatment records for any psychiatric problems, dated since June 2009.

3.  Using the information the Veteran provides, contact the NARA, the JSRRC, CURR, and/or any other appropriate facility to request copies of histories and deck logs from the USS Saint Paul.  If no additional information is provided by the Veteran, obtain the records from December 1967 to July 1968 to determine if there is record of a serviceman with a self-inflicted gunshot wound to the hand.

4.  Thereafter, schedule the Veteran for a VA mental disorders examination by a psychiatrist or psychologist.

A. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Perform any indicated tests and obtain a complete history from the Veteran.

B. Based on the evidence and examination, identify the Veteran's psychiatric disorders.  With regard to each psychiatric disorder diagnosed and noted in the claims file, provide an opinion as to the following;

C. Is it at least as likely as not (50 percent or greater probability) that the diagnosed disorder had its clinical onset during the Veteran's active service or is related to any in-service disease, event, or injury? 

D. In providing this opinion, the examiner should specifically consider the Veteran's service on a Navy vessel involved in direct combat during the Vietnam era and, if corroborated, the self inflicted would of another serviceman.

E. If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria are met, as well as comment upon the link between any stressor(s) and the Veteran's symptoms.  In particular, the examiner should discuss whether any stressor(s) related to the Veteran's fear of hostile military or terrorist activity is/are deemed sufficient to have resulted PTSD, as well as comment upon the link between any such stressor(s) and the Veteran's symptoms.

F. The examiner must provide a complete explanation of the rationale used to render the opinion and include the factual basis for the opinion.  

5.  Next, ensure the VA examination is fully responsive to the Board's directives and, if not, return the claims file to the examiner for an addendum.

6.  Finally, after undertaking any additional evidentiary development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is denied, the Veteran and his attorney must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


